Gilbert, J.
1. The court did not err in overruling the demurrer. Every indictment -will be deemed sufficiently correct which states the offense in terms and language of the Code, or so plainly that the nature of the offense charged may be readily understood by the jury. Penal Code (1910), §-954. One of the qualifications essential to performance of jury duty is that the juror shall be upright and intelligent. An ordinarily intelligent juror would easily understand the charge made in this indictment. It is generally known that strychnine is a deadly poison and calculated to destroy human life. Nor would an ordinarily intelligent juror fail to understand, from the language in the indictment respecting the administering of the strychnine and other deadly poison through the mouth, that it was being charged that defendant caused the victim to take the same into her stomach.
2. It was not error to admit in evidence the testimony complained of in .grounds 1 and 3. The conversation had between the physician and the defendant was admissible, with the other evidence, to illustrate motive. The testimony of the other witness appears to be of little probative value, but we do not think it could have been injurious to the defendant.
3. The testimony referred to in the second ground was merely the expression of an opinion, and its exclusion was not erroneous.
*183No. 6385.
March 15, 1928.
4. There having been no objection to the testimony complained of in the fourth ground, at the time it was rendered, it was not error to.admit it.
5. The verdict is supported by evidence.

Judgment affirmed.


All the Justices concur, except Atlcinson, J., who dissents.

B. G. Jenlcms, E. B. Lambert, and T. A. Wallace, for plaintiff in error. ,
George M. Napier, attorney-general, Joseph B. Dulce, solicitor-general, T. B. Gress, assistant attorney-general, and E, T. Dumas, contra.